                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

__________________________________________
                                          :
SCOTT DEASE,                              :
                                          :                                    CIVIL ACTION
                           Plaintiff,     :
                                          :                                     NO. 18-5106
    v.                                    :
                                          :
ANDREW SAUL,                              :
COMMISSIONER OF THE                       :
SOCIAL SECURITY ADMINISTRATION1,          :
                                          :
                           Defendant.     :
__________________________________________:


                                                   ORDER


                 AND NOW, this           31st   day of March, 2020 upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Review (ECF No. 12); Defendant’s

Response to Request for Review of Plaintiff (ECF No. 13); and Plaintiff’s Reply to Defendant’s

Response to Plaintiff’s Request for Review (ECF No. 14), IT IS HEREBY ORDERED that:

        1. Plaintiff’s Request for Review is DENIED;

        2. JUDGMENT IS ENTERED in favor of Defendant; and

        3. The Clerk of the Court shall mark this case CLOSED.

                                                                      BY THE COURT:


                                                                       /s/ Henry S. Perkin
                                                                      HENRY S. PERKIN
                                                                      United States Magistrate Judge


        1
           Andrew M. Saul became the Commissioner of Social Security in June 2019. Pursuant to Fed. R. Civ. P.
25(d), he is automatically substituted as a party in place of Nancy A. Berryhill, who was Acting Commissioner from
January 23, 2017 through June of 2019.
